DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 13, and 14 are objected to because of the following informalities:  “inclination angle and/or displacement sensor” should be --an inclination angle and/or a displacement sensor--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  on lines 3-4 “for sensing the polarity of identification member” should be --for sensing the polarity of the identification member--.  Appropriate correction is required.
Claim 13 is objected to under 37 CFR 1.75(i). The claims should provide indentation for each element. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the identified receptacle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 discloses: “the input being received from inclination angle and/or displacement sensor which are part of and/or foreign to the device and at least one inclination angle and/or displacement sensor” (emphasis added). The wording is confusing. Is Applicant claiming two different sensors?
Claim 13 recites the limitation "the controller area network" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, and 14-17 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OGNIBENE (USPGPUB 2016/0296066).
 	Regarding Claim 1, OGNIBENE discloses a device for preparing a beverage for a vehicle comprising:
a brewing unit (80) for receiving a dose (28) of beverage ingredients;
a pressure pump (18) for supplying pressurized liquid to the brewing unit;
an electronic control unit (20) for selectively controlling the activation of the pressure pump (see paragraph [0081]), and;
the electronic control unit (20) is arranged to control the activation and de- activation of the pressure pump (18), by providing output to the pressure pump (18) as response to input indicative of a determined inclination angle relative to horizontal and/or to a detected spatial displacement or acceleration (see paragraph [0079]), the input being received from inclination angle and/or displacement sensor (52) which are part of and/or foreign to the device (see Figure 1).
	Regarding Claim 2, OGNIBENE discloses a device according to claim 1, wherein the electronic control unit is arranged for stopping the pressure pump upon receiving said input indicative of a spatial displacement or acceleration and/or an input indicative of an inclination angle, at or above a predetermined set point (see paragraph [0017]).
	Regarding Claim 3, OGNIBENE discloses a device according to claim 2, wherein the electronic control unit is arranged for resuming the activation of the pressure pump at least once when receiving a second input indicative of a spatial displacement or acceleration which is delayed from a first input indicative of spatial displacement or acceleration at or below a predetermined time set point and directly or indirectly indicating that the device is no longer displaced or accelerated (see paragraph [0017]).
	Regarding Claim 4, OGNIBENE discloses a device according to claim 1, comprising inclination angle and/or displacement sensor selected from the list consisting of: a three-axis accelerometer, or a gyro-sensor, gyroscope, an inclinometer, a GPS, an optical inclination measuring device and combinations thereof (see paragraph [0086]).
	Regarding Claim 5, OGNIBENE discloses a device according to claim 1, wherein the electronic control unit is arranged for correcting the liquid volume to be supplied by the pressure pump per each beverage before activating the pressure pump as function of the inclination angle relative to horizontal determined from the sensor (see paragraph [0019]).
	Regarding Claim 7 (AS BEST UNDERSTOOD), OGNIBENE discloses a device according to claim 1, wherein the electronic control unit is arranged for further correcting the liquid volume to be supplied by the pressure pump per each prepared beverage before stopping the pump as function of the identified receptacle (see paragraph [0094]).
	Regarding Claim 14, OGNIBENE discloses a method for preparing a beverage from a beverage preparation device comprising a brewing unit (80) for receiving a dose of beverage ingredients, a pressure pump (18) and an electronic control unit (20) for selectively controlling the activation of the pump (see paragraph [0081]), more particularly for a vehicle wherein it comprises:
providing by inclination angle and/or displacement sensor (52), input to the electronic control unit (20) indicative of an inclination angle and/or indicative of a spatial displacement or acceleration (see paragraph [0017]) and,
controlling the activation and de-activation of the pressure pump (18), by the electronic control unit (20) providing output, as response to said inclination angle relative to horizontal and/or detected spatial displacement or acceleration (see paragraph [0017]).
	Regarding Claim 15, OGNIBENE discloses a method according to claim 14, wherein the inclination and/or displacement sensor (52) is arranged for providing input to the electronic control unit indicative of an inclination angle (see paragraphs [0017]-[0018]) and/or indicative of a spatial displacement or acceleration of the beverage preparation device or of a vehicle transporting the device or an electronic portable computer device communicating at short distance with the beverage preparation device.
	Regarding Claim 16, OGNIBENE discloses a method according to claim 14, wherein the electronic control unit of the beverage preparation device stops the pressure pump upon receiving input from the sensor indicative of a displacement and/or indicative of an inclination angle at or above a predetermined set point (see paragraph [0017]).
	Regarding Claim 17, OGNIBENE discloses a method according to claim 16, wherein the electronic control unit of the beverage preparation device resumes the activation of the pressure pump at least once when receiving second input indicative of an inclination angle (see paragraphs [0017]-[0018]) and/or indicative of a spatial displacement or acceleration delayed from first input at or below a predetermined time set point and indicating that the device or vehicle or an electronic portable computer device communicating at short distance with the beverage preparation device is no longer spatially displaced or accelerated (see paragraph [0106]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 103 as being unpatentable over OGNIBENE (USPGPUB 2016/0296066) and further in view of Bombeck et al. (USPGPUB 2013/0263745).
	Regarding Claim 13 (AS BEST UNDERSTOOD), OGNIBENE discloses a device for preparing a beverage comprising
a brewing unit (80) for receiving a dose of beverage ingredients, 
a pressure pump (18) for supplying pressurized liquid to the brewing unit, 
an electronic control unit (20) for selectively controlling the activation of the pressure pump (see paragraph [0081]), and 
the electronic control unit (20) is arranged to control the activation and de-activation of the pressure pump (18), by providing output to the pressure pump (18) as response to input indicative of a determined inclination angle relative to horizontal and/or to a detected spatial displacement (see paragraph [0079]) or acceleration, the input being received from inclination angle and/or displacement sensor (52) which are part of and/or foreign to the device (see Figure 1), and at least one inclination angle and/or displacement sensor (52) and
wherein the electronic control unit (20) of the device is connected as a node to the controller area network (see paragraph [0093]) in a manner to receive input from the inclination angle and/or displacement sensing means belonging to a different node of the controller area network (see paragraph [0106]).
However, OGNIBENE does not disclose a vehicle wherein the electronic control unit of the device is connected as a node to the controller area network of the vehicle. Bombeck et al. disclose a vehicle wherein the electronic control unit of the device is connected as a node to the controller area network of the vehicle (see paragraph [0098]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by OGNIBENE by including a vehicle wherein the electronic control unit of the device is connected as a node to the controller area network of the vehicle, as disclosed by Bombeck et al., for the purpose of providing a passenger in a customer’s vehicle with a beverage order (see paragraph [0098]).
Claims 6, 8-10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over OGNIBENE (USPGPUB 2016/0296066) as applied to claims 1-5, 7, and 14-17 above, and further in view of Studor et al. (USP 8,515,574).
	Regarding claim 6, OGNIBENE discloses the device of claim 1. However, OGNIBENE does not disclose a device wherein the device further comprises a receptacle identification member providing input to the electronic control unit as to a type of receptacle positioned in proximity or connected to a beverage injector of the device. Studor et al. disclose a device wherein the device further comprises a receptacle identification member providing input to the electronic control unit as to a type of receptacle positioned in proximity or connected to a beverage injector of the device (see column 33 lines 53-57). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by OGNIBENE by including a device wherein the device further comprises a receptacle identification member providing input to the electronic control unit as to a type of receptacle positioned in proximity or connected to a beverage injector of the device, as disclosed by Studor et al., for the purpose of providing a cup that contains an RFID tag for identifying customer preference and specific information (see column 33 lines 53-57).
	Regarding claim 8, OGNIBENE in view of Studor et al. disclose the device of claim 6. Furthermore, Studor et al. disclose a device wherein the electronic control unit is arranged for controlling the activation of the pressure pump only if an input from the receptacle identification member is received confirming the detection of presence or identification of a beverage receptacle (see column 33 lines 53-63). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by OGNIBENE by including a device wherein the electronic control unit is arranged for controlling the activation of the pressure pump only if an input from the receptacle identification member is received confirming the detection of presence or identification of a beverage receptacle, as disclosed by Studor et al., for the purpose of providing a cup that contains an RFID tag for identifying customer preference and specific information (see column 33 lines 53-57).
	Regarding claim 9, OGNIBENE in view of Studor et al. disclose the device of claim 6. Furthermore, Studor et al. disclose a device wherein the electronic control unit is arranged for controlling the activation of the pressure pump only if an input related to the insertion of the dose of beverage ingredients in the brewing unit is received (see column 40 lines 50-58). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by OGNIBENE by including a device wherein the electronic control unit is arranged for controlling the activation of the pressure pump only if an input related to the insertion of the dose of beverage ingredients in the brewing unit is received, as disclosed by Studor et al., for the purpose of providing means to decline a request if ingredients are not available (see column 40 lines 50-58).
	Regarding claim 10, OGNIBENE in view of Studor et al. disclose the device of claim 6. Furthermore, Studor et al. disclose a device wherein the receptacle identification member comprises at least one component selected from the group consisting of magnetic, inductive, optical, opto-electronic, radio-frequency (see column 33 lines 53-63), mechanical, and electrical reader. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by OGNIBENE by including a device wherein the receptacle identification member comprises at least one component selected from the group consisting of magnetic, inductive, optical, opto-electronic, radio-frequency, mechanical, and electrical reader, as disclosed by Studor et al., for the purpose of providing a cup that contains an RFID tag for identifying customer preference and specific information (see column 33 lines 53-57).
	Regarding claim 18, OGNIBENE discloses the method of claim 14. However, OGNIBENE does not disclose a method comprising providing input to the electronic control unit by a receptacle identification member as to a type of receptacle positioned in proximity or connected to a beverage injector of the device. Studor et al. disclose a method comprising providing input to the electronic control unit by a receptacle identification member as to a type of receptacle positioned in proximity or connected to a beverage injector of the device (see column 33 lines 53-57). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by OGNIBENE by including a method comprising providing input to the electronic control unit by a receptacle identification member as to a type of receptacle positioned in proximity or connected to a beverage injector of the device, as disclosed by Studor et al., for the purpose of providing a cup that contains an RFID tag for identifying customer preference and specific information (see column 33 lines 53-57).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
5/24/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655